Mitchell, J.1
A conclusive reason why this judgment must be reversed, is that there are no findings of fact to support it. The so-called findings are mere statements of evidence. There is no finding upon any issuable fact in the case. There is no finding of any contract, express or implied, between the parties. Certain evidence is stated, from which the court might have found the fact, but he has failed to do it. The findings are the sole authority for the entry of judgment, and constitute the sole basis upon which it must rest. If the findings do not support the judgment, it is unauthorized.
We may be here allowed to suggest that the not uncommon practice of incorporating into the findings statements of mere evidence is not to be commended. This practice often renders it difficult to determine just what facts the trial court has foumd. Ordinarily, and especially in what are termed actions at law, it is the better way to make direct and definite findings of the ultimate issuable facts, and then, if it be deemed advisable, for the information of counsel or others, to state or discuss the evidence, to do so in a separate memorandum.
This disposes of this appeal, but with reference to a new trial it may not be improper to consider some of the other questions argued by counsel. Assuming the motion made by defendant on the trial to have been to compel the plaintiff to elect whether she would stand on an allegation that a fixed price had been agreed on, or on an allegation of the reasonable value of her services, and assuming that the complaint was subject to objection on that ground, still the question whether the motion should be granted was, at least at that stage of the case, entirely within the sound discretion of the court. Hawley v. Wilkinson, 18 Minn. 468, (525;) Plummer v. Mold, 22 Minn. 15.
The demand for judgment being for only f200, the municipal court had j urisdiction, notwithstanding the fact that the complaint might have stated a cause of action for a greater amount. It is well settled in-this court that where the jurisdiction of a court depends upon “the amount in controversy,” this is determined by the amount claimed. If the party choose, he may remit or waive part of his debt, so as to *351bring tbe amount claimed within the jurisdiction of the court. Barber v. Kennedy, 18 Minn. 196, (216;) Lamberton v. Raymond, 22 Minn. 129.
Evidence that a wife living with her husband employed a servant for ordinary domestic service in their family is competent evidence against the husband in an action for such services. It is not necessary to show any express authority from the husband to make the contract. This is within the presumed authority of the wife, and in employing such service she is presumed to be acting for the husband. The common-law rule in regard to the presumed authority of the wife in such matters is not changed by our statutes relating to the rights and liabilities of married women. Flynn v. Messenger, 28 Minn. 208. But, on the ground first suggested, the judgment must be reversed.
Judgment reversed, and new trial ordered.

 Berry, J., was absent and took no part in this case.